DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 42-46, 51-55, 57 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 38, 39, 41, 47, 48, 50, 56 are rejected under 35 U.S.C. 103 as being unpatentable over Bracalente et al (Pub. No. US 20150009248) in view of Kobayashi et al (Pub. No.US 2014/0307090).

As per claim 38, Bracalente discloses an image display method implemented by a terminal, comprising: displaying a first image at a first screen refresh rate on a display of the terminal, wherein an output frame rate of the first image is a first frame rate (…the copy prevention component could output the frame and the subsequent frame for display using a threshold refresh rate…see par. 27); displaying the second image on the display, wherein the sensitive area is displayed at a second screen refresh rate, wherein an output frame rate of the sensitive area is a second frame rate, wherein the second frame rate is higher than the first frame rate, and wherein the second screen refresh rate is higher than the first screen refresh rate (…the copy prevention component could output the sequence of frames for display at a sufficiently high refresh rate…when viewing the sequence of frames…the copy prevention component could randomly select first or second color augmentation to be applied to the pixel in a first frame…then could determine an inverse color augmentation for each pixel, based on whether the fist color augmentation or the second color augmentation was applied to the pixel in the first frame, and could generate a second frame based on the determined inverse color augmentations…the copy prevention component could then display this sequence of frames at a sufficiently high refresh rate…see par. 30-31). Bracalente does not specifically disclose detecting that a preset condition is met; superimposing a first noise parameter on a sensitive area of a second image, wherein the second image comprises a plurality of frames of noise-added sub-images. However Kobayashi discloses detecting that a preset condition is met; superimposing a first noise parameter on a sensitive area of a second image, wherein the second image comprises a plurality of frames of noise-added sub-images (…the imaging system creates a privacy-protected image and data for restoration from an image obtained in the monitoring camera…the image encoding unit encodes the low frequency image and the difference image…superimposing noise on a frame image in addition to the low frequency image…noise contains large amounts of components having a high spatial frequency, the amplitude of the high frequency component of the noise image or the difference image is significantly different form that of the original image…see par. 60, 66, 101, 106-107). Therefore one ordinary skill in the art would have found it obvious before the effective filling date of the claimed invention to use Kobayashi in Bracalente for including the above limitations because one ordinary skill in the art would recognize it would further improve privacy protected image data by reproducing the encrypted data as only a privacy protected image…see Kobayashi, par. 271-272.


As per claim 47, Bracalente discloses an electronic device comprising: a display; a non-transitory memory configured to store instructions; and a processor coupled to the non-transitory memory and the display, wherein the instructions cause the processor to be configured to: display a first image at a first screen refresh rate on the display, wherein an output frame rate of the first image is a first frame rate (…the copy prevention component could output the frame and the subsequent frame for display using a threshold refresh rate…see par. 27); display the second image on the display, wherein the sensitive area is displayed at a second screen refresh rate, wherein an output frame rate of the sensitive area is a second frame rate, wherein the second frame rate is higher than the first frame rate, and wherein the second screen refresh rate is higher than the first screen refresh rate (…the copy prevention component could output the sequence of frames for display at a sufficiently high refresh rate…when viewing the sequence of frames…the copy prevention component could randomly select first or second color augmentation to be applied to the pixel in a first frame…then could determine an inverse color augmentation for each pixel, based on whether the fist color augmentation or the second color augmentation was applied to the pixel in the first frame, and could generate a second frame based on the determined inverse color augmentations…the copy prevention component could then display this sequence of frames at a sufficiently high refresh rate…see par. 30-31). Bracalente does not specifically disclose detect that a preset condition is met; superimpose a first noise parameter on a sensitive area of a second image, wherein the second image comprises a plurality of frames of noise-added sub-images. However Kobayashi discloses detect that a preset condition is met; superimpose a first noise parameter on a sensitive area of a second image, wherein the second image comprises a plurality of frames of noise-added sub-images (…the imaging system creates a privacy-protected image and data for restoration from an image obtained in the monitoring camera…the image encoding unit encodes the low frequency image and the difference image…superimposing noise on a frame image in addition to the low frequency image…noise contains large amounts of components having a high spatial frequency, the amplitude of the high frequency component of the noise image or the difference image is significantly different form that of the original image…see par. 60, 66, 101, 106-107). Therefore one ordinary skill in the art would have found it obvious before the effective filling date of the claimed invention to use Kobayashi in Bracalente for including the above limitations because one ordinary skill in the art would recognize it would further improve privacy protected image data by reproducing the encrypted data as only a privacy protected image…see Kobayashi, par. 271-272.



As per claim 56, Bracalente discloses a computer program product comprising computer-executable instructions stored on a non-transitory computer readable medium that, when executed by a processor, cause an apparatus to: display a first image at a first screen refresh rate on a display of the apparatus, wherein an output frame rate of the first image is a first frame rate (…the copy prevention component could output the frame and the subsequent frame for display using a threshold refresh rate…see par. 27); display the second image on the display after, wherein the sensitive area is displayed at a second screen refresh rate, wherein an output frame rate of the sensitive area is a second frame rate, wherein the second frame rate is higher than the first frame rate, and wherein the second screen refresh rate is higher than the first screen refresh rate (…the copy prevention component could output the sequence of frames for display at a sufficiently high refresh rate…when viewing the sequence of frames…the copy prevention component could randomly select first or second color augmentation to be applied to the pixel in a first frame…then could determine an inverse color augmentation for each pixel, based on whether the fist color augmentation or the second color augmentation was applied to the pixel in the first frame, and could generate a second frame based on the determined inverse color augmentations…the copy prevention component could then display this sequence of frames at a sufficiently high refresh rate…see par. 30-31). Bracalente does not specifically disclose detect that a preset condition is met; superimpose a first noise parameter on a sensitive area of a second image, wherein the second image comprises a plurality of frames of noise-added sub-images. However Kobayashi discloses detect that a preset condition is met; superimpose a first noise parameter on a sensitive area of a second image, wherein the second image comprises a plurality of frames of noise-added sub-images (…the imaging system creates a privacy-protected image and data for restoration from an image obtained in the monitoring camera…the image encoding unit encodes the low frequency image and the difference image…superimposing noise on a frame image in addition to the low frequency image…noise contains large amounts of components having a high spatial frequency, the amplitude of the high frequency component of the noise image or the difference image is significantly different form that of the original image…see par. 60, 66, 101, 106-107). Therefore one ordinary skill in the art would have found it obvious before the effective filling date of the claimed invention to use Kobayashi in Bracalente for including the above limitations because one ordinary skill in the art would recognize it would further improve privacy protected image data by reproducing the encrypted data as only a privacy protected image…see Kobayashi, par. 271-272.

As per claims 39, 48, Bracalente discloses obtaining an operation of enabling a noise addition option; and entering, in response to the operation, a noise addition mode before displaying the second image on the display (Kobayashi: see par. 107). The motivation for claims 39, 48 is the same motivation as in claims 38, 47 above.


As per claims 41, 50. The image display method claim 38, further comprising: displaying a screen of an application of a preset type, wherein the application comprises at least one of a bank-type application, a payment-type application, or a communication-type application (Kobayashi: see par. 65-66); and entering, in response to displaying the screen of the application, a noise addition mode (Kobayashi: see par. 106). The motivation for claims 41, 50 is the same motivation as in claims 38, 47 above.


Claims 40, 49 are rejected under 35 U.S.C. 103 as being unpatentable over Bracalente et al (Pub. No. US 20150009248) in view of Kobayashi et al (Pub. No.US 2014/0307090) as applied to claims 38, 47 above, and in further view of Yokose (Pub. No. US 2006/0045361).

As per claims 40, 49, the combination of Bracalente and Kobayashi does not explicitly disclose entering a noise addition mode, before displaying the second image on the display, when the second image comprises a sensitive feature, wherein the sensitive feature comprises at least one of a preset control, a currency symbol, or a preset text, wherein the preset control comprises at least one of a password input box, a user name input box, or an identity card number input box, and wherein the preset text comprises at least one of a balance, a password, a salary, or an account. However Yokose discloses entering a noise addition mode, before displaying the second image on the display, when the second image comprises a sensitive feature, wherein the sensitive feature comprises at least one of a preset control, a currency symbol, or a preset text, wherein the preset control comprises at least one of a password input box, a user name input box, or an identity card number input box, and wherein the preset text comprises at least one of a balance, a password, a salary, or an account (…the key image generation unit generates the key image based on the password and the layout information…generating a random number with the input password as an argument, generating the noise area having the generated random number as the pixel value and arranging the generated noise area according to the layout information…see par. 71). Therefore one ordinary skill in the art would have found it obvious before the effective filling date of the claimed invention to use Yokose in the combination of Bracalente and Kobayashi for including the above limitations because one ordinary skill in the art would recognize it would further improve data encoding by the encoding device which effectively encodes input image with a correlation between images or a decoding device which decodes code data encoded by the encoding device, and provides an encoding device which encodes an input image and controls an access to encrypted information included in the input image….see Yokose, par. 7.




Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure (see PTO-form 892).
The following Patents and Papers are cited to further show the state of the art at the time of Applicant’s invention with respect to an image display.

Iwaki et al (Pub. No. US 20110199624); “Method and Apparatus for Processing Image”;
-Teaches the color marking data or the underline input by the user or the security code…displaying the thumbnail image on the display which superimposing the thumbnail image on the image data…see par. 21-25.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to GHAZAL B SHEHNI whose telephone number is (571)270-7479. The examiner can normally be reached Mon-Fri 9am-5pm PCT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Philip Chea can be reached on 5712723951. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GHAZAL B SHEHNI/Primary Examiner, Art Unit 2499